Citation Nr: 0125518	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date prior to January 26, 1993, 
for the award of service connection for reflex sympathetic 
dystrophy of the left arm.


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from February 1961 to March 
1966 and from October 1966 to January 1972. This matter comes 
on appeal from a February 2000 decision by the Albuquerque VA 
Regional Office.



FINDINGS OF FACT

1. An increased rating for service-connected residuals of a 
hairline fracture of the left radial head was denied by the 
Board in October 1983 and December 1985.

2. A reopened claim for an increased rating for service-
connected residuals of a hairline fracture of the left radial 
head was received from the veteran on January 26, 1993. 


CONCLUSION OF LAW

An effective date prior to January 26, 1993, for the award of 
service connection for reflex sympathetic dystrophy of the 
left arm is not warranted. 38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991); 38 C.F.R. §§ 3.105, 3.400, 20.1400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports and VA outpatient treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).



Legal Criteria

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400. In pertinent part, the effective 
date of an award based on a claim reopened after final 
disallowance shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) 
and § 3.400(r).

Decisions of the Board are final and may not be revised on 
the same factual basis.  Decisions by the Board are also 
subject to review on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.105, 20.1400.


Analysis

A review of the record shows that the veteran filed a claim 
for VA benefits for a broken "right" arm in January 1972. 
His claim was denied by the RO for failure to report for a 
scheduled VA examination. A reopened claim for VA benefits 
was received from the veteran in March 1979. A left ankle 
bone fracture was the only disability mentioned. In an August 
1979 rating decision, based on service medical records, 
service connection was granted for residuals of a hairline 
fracture of the left radial head, evaluated as 
noncompensable.

The issue of the veteran's entitlement to an increased rating 
for the service-connected residuals of a hairline fracture of 
the left radial head was addressed by the Board in decisions 
in October 1983 and December 1985. On both occasions, the 
Board denied the claim on the basis that no limitation of 
motion or other clinical abnormalities of the left elbow had 
been demonstrated.

A reopened claim for an increased rating for the service-
connected residuals of a hairline fracture of the left radial 
head was received from the veteran on January 26, 1993. 
Following review of medical records and examination reports, 
service connection for reflex sympathetic dystrophy of the 
left arm was granted in a rating decision in February 2000. 
In March 2001, a rating decision provided this disability a 
20 percent evaluation effective January 26, 1993, and a 40 
percent evaluation effective January 12, 1998. 

As noted above, decisions of the Board are final and may not 
be revised on the same factual basis in the absence of clear 
and unmistakable error. There has been no allegation by the 
veteran of clear and unmistakable error in either the 1983 or 
the 1985 Board decision. The Board observes that the evidence 
of record available at the time of these decisions was silent 
for references to reflex sympathetic dystrophy of the left 
arm. Reflex sympathetic dystrophy of the left arm was not 
clinically identified until acute edema of the left arm was 
manifested in April 1999, several years after the veteran 
filed his reopened claim for benefits. 

Accordingly, the Board finds no basis for an effective date 
earlier than January 26, 1993, the date of receipt of the 
reopened claim, for the award of service connection for 
reflex sympathetic dystrophy of the left arm. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 5107, 5110, 7104; 38 C.F.R. 
§§ 3.105, 3.400, 20.1400.


ORDER

Entitlement to an effective date prior to January 26, 1993, 
for the award of service connection for reflex sympathetic 
dystrophy of the left arm is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

